Citation Nr: 1702098	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee disability since April 7, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel

 INTRODUCTION

The Veteran had honorable active duty service in the Marines from October 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the claim has since been transferred to the Cheyenne RO. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.

In June 2015, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for the right knee prior to April 7, 2015, and remanded the current claim to the Agency of Original Jurisdiction (AOJ) for additional development, including affording the Veteran a new VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has clarified the issue on appeal under Diagnostic Code 5010-5261in order to distinguish it from the Veteran's separate rating for right knee instability.  


FINDING OF FACT

 Since April 7, 2015, the Veteran's right knee disability has been manifested by symptoms no greater than subjective reports of stiffness and occasional swelling, objective findings of pain, forward flexion limited to 130 degrees, extension normal at zero degrees, not additionally limited following repetitive use, but without objective evidence of pain, swelling, locking pain, instability, recurrent subluxation or effusion into the joint.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 
The veteran's entire history is reviewed when making a disability determination.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

VA General Counsel has determined that a claimant who has service-connected instability of the knee and limitation of motion may be rated separately under DC 5010 and 5003, which provide the criteria for arthritis due to trauma and degenerative arthritis, respectively.  See VAOPGCPREC 9-98 (August 14, 1998). 

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's right knee disability is rated under 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).  

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under DC 5003.  Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id; see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees and a 50 percent rating is warranted for extension limited to 45 degrees.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2016).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Analysis

In April 2015, during the Veteran's video conference hearing, he reported that his right knee disability had increased in severity since his previous VA examination in April 2012.  

In September 2015, he was afforded a new VA joints examination.  He said that he had an aching pain in his right knee on a daily basis and the intensity of the pain depended on the level of activity as well as the duration of immobility.  With increased weight-bearing, he would develop increased pain.  He was able to walk 1-2 miles before he must stop due to right knee pain.  He no longer runs, hiked or played sports other than golf or bowling.  If he remained in one position (sitting or standing) for more than an hour, he developed pain in his right knee, which was relieved by changing position.  He said that about 2-3 times per month, the right knee felt tight and stiff.  When this occurs, he would move the right knee side to side until the knee pops.  After the pops occurs, the symptoms improved.  He used a compression brace on the right knee occasionally.  He used an offloading brace when he expects to be on his feet for extended periods of time.  With prolonged use, he would have swelling in the area above the kneecap.  With regular motion, he felt
cracking and grinding sensation in the right knee.  When the right knee felt
tired, it would begin to feel unstable and ache when the weather was changing, but it was not affected by cold exposure.  

He reported that he worked for himself doing minor home improvements, so repeatedly climbing a ladder or kneeling is painful.  He said that he used over-the-counter pain medications before going to bed or the pain would prevent him from sleeping.  He described flare-ups as the knee feeling tight and achy.  

On physical examination, forward flexion was to 130 degrees and extension was normal at zero degrees.  There was no functional loss and no pain noted on examination or with weight-bearing.  Although there was objective evidence of crepitus, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  On repetitive testing, there was no additional functional loss or range of motion.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  Muscle strength testing was normal and there was no ankylosis.  There was no evidence of recurrent subluxation, lateral instability or recurrent effusion.  There was no evidence of joint instability.  The diagnosis was right knee joint osteoarthritis.  The examiner opined that it did not impact the Veteran's ability to perform any type of occupational task.  

The Veteran stated that the issue of instability was in question.  He did not report any instability on the day of the examination, but said that towards the latter part of work day and after he has been on his feet for a number of hours, his right knee will feel as though it is going to give out.  He said that his right knee will feel fatigued and he is not sure that it will consistently hold him up.  He says that this concern is most noticeable when he is walking down stairs, when the knee feels wobbly.  He denies any symptoms of gross instability that have resulted in falls to the ground.

The examiner also noted that the results demonstrated no signs of gross ligamentous instability, and the reports of his previous arthroscopies have shown that the anterior and posterior cruciate ligaments are intact.  The examiner opined that it is at least as likely as not that he alters the manner in which he walks due to the pain in his right knee from arthritis and chondromalacia.  As a result of this alteration in his gait, the muscles that support his right knee become fatigued and this resultant fatigue causes the right knee to feel unstable.  There were no cartilage abnormalities.  

There are no treatment reports of record for the period beginning April 7, 2015.  

Applying the pertinent legal criteria to the facts of this case, the Board finds that, for the period beginning April 7, 2015, the most probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his right knee disability under DC 5010-5260.  Although the Veteran was diagnosed with arthritis, forward flexion was not limited to no greater than 30 degrees, which would be required for a higher 20 percent rating under DC 5260.  Even when considering the functional impact caused by knee pain, such level of limitation is not approximated.  

Similarly, a higher disability rating under DC 5261 is not warranted, as the Veteran's extension was normal, and would require extension limited to at least 10 degrees for a 10 percent rating.  Further, during this portion of the appeal, the evidence demonstrated findings no greater than his reports of stiffness and occasional swelling, object findings of pain, forward flexion limited to 130 degrees, extension normal at zero degrees, not additionally limited following repetitive use, but without objective evidence of pain, swelling, locking pain, instability, recurrent subluxation or effusion into the joint.

Additionally, although the Veteran currently has a noncompensable disability rating for right knee instability under DC 5257, because there was no evidence of right knee lateral instability or recurrent subluxation for the period beginning April 7, 2015, a compensable disability rating is not warranted.  Rather, the examiner clearly explained that the Veteran's feelings of unsteadiness were the result of muscle fatigue as opposed to a physical disability manifested by recurrent subluxation or lateral instability.  Under DC 5257, recurrent, subluxation or lateral instability of the knee, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, although the examiner noted that the Veteran's altered gait due to right knee pain most likely resulted in muscle fatigue, causing the knee to feel unstable, as noted above, there was no physical evidence of instability.  Accordingly, there are no other diagnostic codes that would be applicable to his disorder.   

In evaluating the Veteran's claim, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for his right knee disability.  However, the lay and medical evidence of record fails to show unique or unusual symptomatology that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in April 2012.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability for the period beginning April 7, 2015, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


